Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 1 of 22 PageID #: 778




  NEW YORK STATE
  DEPARTMENT OF FINANCIAL SERVICES


  In the Matter of

  OCWEN FINANCIAL CORPORATION,
  OCWEN LOAN SERVICING, LLC



          CONSENT ORDER PURSUANT TO NEW YORK BANKING LAW § 44

          The New York State Department of Financial Services (the “Department”) and Ocwen

  Financial Corporation, the parent company of Ocwen Loan Servicing, LLC (together, “Ocwen”),

  (collectively, the “Parties”) stipulate that:

          WHEREAS, Ocwen is the fourth largest mortgage loan servicer and the largest servicer

  of subprime loans in the United States, servicing an unpaid principal balance (“UPB”) of

  approximately $430 billion. In New York alone, Ocwen services nearly 130,000 residential

  home loans with a total UPB of more than $30 billion.

          WHEREAS, Ocwen is a New York State-licensed mortgage banker and mortgage loan

  servicer, pursuant to the New York Banking Law, and the Department is responsible for its

  supervision and regulation;

          WHEREAS, in the last five years, Ocwen has acquired mortgage servicing rights

  (“MSRs”) for hundreds of billions of dollars in UPB from several major servicers, including

  Litton Loan Servicing LP (“Litton”), Saxon Mortgage Services, Inc. (“Saxon”), and Homeward

  Residential Holdings, Inc. (“Homeward”);

          WHEREAS, in 2010 and 2011, the multistate examinations of Ocwen, Litton, and

  Homeward identified numerous and significant violations of New York State laws and

  regulations;



                                                  1
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 2 of 22 PageID #: 779




         WHEREAS, on September 1, 2011, in connection with Ocwen’s acquisition of Litton

  and amid concerns regarding Ocwen’s rapid growth and capacity to properly acquire and service

  a significant portfolio of distressed home loans, Ocwen and the Department entered into an

  Agreement on Mortgage Servicing Practices (the “2011 Agreement”), which required Ocwen to

  adhere to certain servicing practices in the best interest of borrowers and investors;

         WHEREAS, a June 2012 targeted examination of Ocwen revealed that Ocwen violated

  the 2011 Agreement;

         WHEREAS, as a result of Ocwen’s violation of the 2011 Agreement, Ocwen entered

  into a Consent Order with the Department on December 5, 2012, which required Ocwen to retain

  an independent compliance monitor (the “Compliance Monitor”) for two years to conduct a

  comprehensive review of Ocwen’s servicing operations;

         WHEREAS, the Department and the Compliance Monitor identified numerous and

  significant additional violations of the 2011 Agreement, as well as New York State laws and

  regulations;

         NOW, THEREFORE, to resolve this matter, the Parties agree to the following:

                                                 Facts

         1.      Ocwen has grown more than ten-fold in the last several years. Beginning in 2009,

  Ocwen significantly expanded its servicing operations through the acquisition of several major

  servicers of home loans, as well as the acquisition of MSRs for hundreds of billions of dollars in

  UPB. From the end of 2009 to the end of 2013, Ocwen’s servicing portfolio grew from 351,595

  residential loans with an aggregate UPB of $50 billion to 2,861,918 residential loans with an

  aggregate UPB of $464.7 billion.




                                                   2
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 3 of 22 PageID #: 780




          2.     In 2010 and 2011, the Department participated in a multistate examination of

  Ocwen, as well as examinations of Litton and Homeward, the entities ultimately acquired by

  Ocwen. The examination of Ocwen identified, among other things, deficiencies in Ocwen’s

  servicing platform and loss mitigation infrastructure, including (a) robo-signing, (b) inaccurate

  affidavits and failure to properly validate document execution processes, (c) missing

  documentation, (d) wrongful foreclosure, (e) failure to properly maintain books and records, and

  (f) initiation of foreclosure actions without proper legal standing.

          3.     The examinations of Litton and Homeward identified substantial deficiencies,

  weaknesses, and violations of laws and regulations relating to, among other things, foreclosure

  governance, implementation of modification programs, record keeping, required notifications,

  and the charging of unallowable fees.

          4.     The examination of Litton also revealed that, prior to Ocwen’s acquisition of

  Litton, members of Litton’s information technology staff falsified documents provided to the

  Department during the review of Litton’s information technology infrastructure.

          5.     In connection with Ocwen’s acquisition of Litton in 2011 and in light of the

  examination findings for both Ocwen and Litton, the Department sought to ensure that Ocwen

  had sufficient capacity to properly acquire and manage a significant portfolio of distressed loans,

  including the ability to effectively manage the increased volume and comply with requirements

  under the federal Home Affordable Modification Program, internal loss mitigation policies and

  procedures, and laws and regulations governing mortgage loan servicing and foreclosure

  activities.

          6.     To that end, Ocwen and the Department entered into an Agreement on Mortgage

  Servicing Practices on September 1, 2011, which required Ocwen to: (a) establish and maintain




                                                    3
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 4 of 22 PageID #: 781




  sufficient capacity to properly acquire and manage its significant portfolio of distressed loans to

  ensure a smooth borrower transition; (b) engage in sound document execution and retention

  practices to ensure that mortgage files are accurate, complete, and reliable; and (c) implement a

  system of robust internal controls and oversight with respect to mortgage servicing practices

  performed by its staff and third party vendors to prevent improper foreclosures and maximize

  struggling borrowers’ opportunities to keep their homes.

         7.      In June 2012, the Department conducted a targeted examination of Ocwen to

  assess its compliance with the 2011 Agreement and Part 419 of the Superintendent’s

  Regulations, which governs business conduct rules for servicers. The examination identified

  gaps in the servicing records of certain loans that indicated repeated non-compliance by Ocwen,

  including: (a) failing to send borrowers a 90-day notice prior to commencing a foreclosure

  action as required under New York Real Property Actions and Proceedings Law (“RPAPL”)

  § 1304, (b) commencing foreclosure actions on subprime loans without affirmatively alleging in

  the complaint that Ocwen had standing to bring the foreclosure action as required by RPAPL

  § 1302, and (c) commencing foreclosure actions without sufficient documentation of its standing

  to do so.

         8.      The targeted examination also identified instances that indicated widespread non-

  compliance with the 2011 Agreement including: (a) failing to provide borrowers with the direct

  contact information for their designated single point of contact, a customer care representative

  whose role is to understand each assigned borrower’s circumstances and history to ensure that

  the borrower receives efficient and consistent customer care; (b) dual-tracking; (c) failing to

  conduct an independent review of loan modification denials; (d) failing to demonstrate adoption

  of policies and procedures to effectively track sanctioned third-party vendors, including local




                                                   4
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 5 of 22 PageID #: 782




  foreclosure counsel; (e) failing to demonstrate implementation of policies and procedures to

  verify borrower information on newly boarded accounts to accurately reflect the status and

  current balance of the borrower’s account; and (f) failing to ensure that trial or permanent

  modifications granted to borrowers by a prior servicer are honored upon transfer to Ocwen.

         9.       Consequently, on December 5, 2012, Ocwen entered into a Consent Order with

  the Department, which required Ocwen to retain an independent compliance monitor for two

  years. The Consent Order mandated that the Compliance Monitor, which would report directly

  to the Department, would “conduct a comprehensive review . . . of Ocwen’s servicing

  operations, including its compliance program and operational policies and procedures.” The

  review would, at a minimum, consider (a) the adequacy of Ocwen’s staffing levels, (b) the

  robustness of Ocwen’s established policies and procedures, (c) the fairness of servicing fees and

  foreclosure charges, (d) the accuracy of borrower account information, (e) Ocwen’s compliance

  with federal and state law, (f) borrower complaints and recordings of customer service, and (g)

  Ocwen’s compliance with the Agreement.

         10.      The Compliance Monitor began work in July 2013.

         11.      In the course of the Compliance Monitor’s review, it identified numerous and

  significant violations of the 2011 Agreement, as well as New York State laws and regulations.

         12.      For example, a limited review by the Compliance Monitor of 478 New York loans

  that Ocwen had foreclosed upon revealed 1,358 violations of Ocwen’s legal obligations, or about

  three violations per foreclosed loan. These violations included:

         x     failing to confirm that it had the right to foreclose before initiating foreclosure
               proceedings;

         x     failing to ensure that its statements to the court in foreclosure proceedings were
               correct;




                                                      5
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 6 of 22 PageID #: 783




          x     pursuing foreclosure even while modification applications were pending (“dual
                tracking”);

          x     failing to maintain records confirming that it is not pursuing foreclosure of
                servicemembers on active duty; and

          x     failing to assign a designated customer care representative.

          13.      The Department and the Compliance Monitor also identified, among other things,

  (a) inadequate and ineffective information technology systems and personnel, and (b) widespread

  conflicts of interest with related parties.

           Inadequate and Ineffective Information Technology Systems and Personnel

          14.      In the course of its review, the Compliance Monitor determined that Ocwen’s

  information technology systems are a patchwork of legacy systems and systems inherited from

  acquired companies, many of which are incompatible. A frequent occurrence is that a fix to one

  system creates unintended consequences in other systems. As a result, Ocwen regularly gives

  borrowers incorrect or outdated information, sends borrowers backdated letters, unreliably tracks

  data for investors, and maintains inaccurate records. There are insufficient controls in place—

  either manual or automated—to catch all of these errors and resolve them.

          15.      For example, Ocwen’s systems have been backdating letters for years. In many

  cases, borrowers received a letter denying a mortgage loan modification, and the letter was dated

  more than 30 days prior to the date that Ocwen mailed the letter. These borrowers were given 30

  days from the date of the denial letter to appeal that denial, but those 30 days had already elapsed

  by the time they received the backdated letter. In other cases, Ocwen’s systems show that

  borrowers facing foreclosure received letters with a date by which to cure their default and avoid

  foreclosure—and the cure date was months prior to receipt of the letter. Ocwen’s processes

  failed to identify and remedy these errors.




                                                      6
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 7 of 22 PageID #: 784




          16.     Moreover, Ocwen failed to fully investigate and appropriately address the

  backdating issue when an employee questioned the accuracy of Ocwen’s letter dating processes

  and alerted the company’s Vice President of Compliance. Ocwen ignored the issue for five

  months until the same employee raised it again. While Ocwen then began efforts to address the

  backdating issue, its investigation was incomplete and Ocwen has not fully resolved the issue to

  date, more than a year after its initial discovery.

          17.     Ocwen’s core servicing functions rely on its inadequate systems. Specifically,

  Ocwen uses comment codes entered either manually or automatically to service its portfolio;

  each code initiates a process, such as sending a delinquency letter to a borrower, or referring a

  loan to foreclosure counsel. With Ocwen’s rapid growth and acquisitions of other servicers, the

  number of Ocwen’s comment codes has ballooned to more than 8,400 such codes. Often, due to

  insufficient integration following acquisitions of other servicers, there are duplicate codes that

  perform the same function. The result is an unnecessarily complex system of comment codes,

  including, for example, 50 different codes for the single function of assigning a struggling

  borrower a designated customer care representative.

          18.     Despite these issues, Ocwen continues to rely on those systems to service its

  portfolio of distressed loans. Ocwen’s reliance on technology has led it to employ fewer trained

  personnel than its competitors. For example, Ocwen’s Chief Financial Officer recently

  acknowledged, in reference to its offshore customer care personnel, that Ocwen is simply

  “training people to read the scripts and the dialogue engines with feeling.” Ocwen’s policy is to

  require customer support staff to follow the scripts closely, and Ocwen penalizes and has

  terminated customer support staff who fail to follow the scripts that appear on their computer

  screens. In some cases, this policy has frustrated struggling borrowers who have complex issues




                                                        7
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 8 of 22 PageID #: 785




  that exceed the bounds of a script and have issues speaking with representatives at Ocwen

  capable of addressing their concerns. Moreover, Ocwen’s customer care representatives in many

  cases provide conflicting responses to a borrower’s question. Representatives have also failed in

  many cases to record in Ocwen’s servicing system the nature of the concerns that a borrower has

  expressed, leading to inaccurate records of the issues raised by the borrower.

         19.     Ocwen’s inadequate infrastructure and ineffective personnel have resulted in

  Ocwen’s failure to fulfill its legal obligations. Prior to the Department’s and the Compliance

  Monitor’s review, Ocwen did not take adequate steps to implement reforms that it was legally

  obligated to implement pursuant to the 2011 Agreement.

                        Widespread Conflicts of Interest with Related Parties

         20.     The Department’s review of Ocwen’s mortgage servicing practices also

  uncovered a number of conflicts of interest between Ocwen and four other public companies (the

  “related parties”),1 all of which are chaired by Mr. Erbey, who is also the largest individual

  shareholder of each and the Executive Chairman of Ocwen. In addition to serving as chairman

  of the board for Ocwen and each related company, Mr. Erbey’s holdings in these companies total

  more than $1 billion. Other Ocwen executives and directors also own significant investments in

  both Ocwen and the related parties. Yet, Ocwen does not have a written policy that explicitly

  requires potentially conflicted employees, officers, or directors to recuse themselves from

  involvement in transactions with the related companies.




  1
         The related parties are, as of the date of this Consent Order, Altisource Portfolio Solutions, S.A.
         (“Altisource Portfolio”), Altisource Residential Corporation, Altisource Asset Management Corporation,
         and Home Loan Servicing Solutions Ltd., and any of their affiliates, predecessors and successors in
         interest, both past and present, and any of their officers, directors, partners, employees, consultants,
         representatives, and agents or other persons and entities acting under their control or on their behalf.



                                                         8
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 9 of 22 PageID #: 786




         21.     Despite Mr. Erbey’s holdings in these companies, Mr. Erbey has not in fact

  recused himself from approvals of several transactions with the related parties. Mr. Erbey, who

  owns approximately 15% of Ocwen’s stock, and nearly double that percentage of the stock of

  Altisource Portfolio, has participated in the approval of a number of transactions between the

  two companies or from which Altisource received some benefit, including the renewal of

  Ocwen’s forced placed insurance program in early 2014.

         22.     Ocwen’s close business relationship with related companies is particularly evident

  in its relationship with Altisource Portfolio, which has dozens of subsidiaries that perform fee-

  based services for Ocwen. In one example, Altisource Portfolio subsidiary Hubzu, an online

  auction site, hosts nearly all Ocwen auctions. In certain circumstances, Hubzu has charged more

  for its services to Ocwen than to other customers—charges which are then passed on to

  borrowers and investors. Moreover, Ocwen engages Altisource Portfolio subsidiary REALHome

  Services and Solutions, Inc. as its default real estate agency for short sales and investor-owned

  properties, even though this agency principally employs out-of-state agents who do not perform

  the onsite work that local agents perform, at the same cost to borrowers and investors.

         23.     Conflicts of interest are evident at other levels of the Ocwen organization. For

  example, during its review, the Monitor discovered that Ocwen’s Chief Risk Officer

  concurrently served as the Chief Risk Officer of Altisource Portfolio. The Chief Risk Officer

  reported directly to Mr. Erbey in both capacities. This individual seemed not to appreciate the

  potential conflicts of interest posed by this dual role, which was of particular concern given his

  role as Chief Risk Officer.




                                                   9
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 10 of 22 PageID #: 787




                                          Settlement Provisions

   Monetary Payment

           24.      Ocwen will pay the amount of $150 million as follows:

                 a. $100 million paid to the Department by December 31, 2014, as a civil monetary

                    penalty pursuant to New York Banking Law § 44, to be used by the State of New

                    York for housing, foreclosure relief, and community redevelopment programs

                    supporting New York’s housing recovery; and

                 b. $50 million deposited into an interest-bearing escrow account by December 31,

                    2014, to be paid as restitution to current and former Ocwen-serviced borrowers in

                    New York, as follows:

                        i. $10,000 to each borrower whose home was foreclosed upon by Ocwen

                           between January 1, 2009, and the date of this Consent Order; and

                        ii. The balance of the $50 million to be distributed equally among borrowers

                           who had foreclosure actions filed against them by Ocwen between January

                           1, 2009, and the date of this Consent Order, but in which Ocwen did not

                           complete such foreclosure.

           25.      Ocwen agrees that it will not claim, assert, or apply for a tax deduction or tax

   credit with regard to any U.S. federal, state, or local tax, directly or indirectly, for any portion of

   the amount paid pursuant to this Consent Order.

   Borrower Assistance

           26.      For borrowers receiving payments pursuant to Paragraph 24(b)(ii), Ocwen will

   evaluate such borrowers for all applicable modifications and other foreclosure alternatives in

   light of their improved financial condition resulting from such payment.




                                                     10
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 11 of 22 PageID #: 788




          27.     Beginning sixty (60) days after the date of execution of the Consent Order, and

   for a period of two years thereafter, Ocwen will provide upon request by a New York borrower

   that borrower’s complete loan file, which includes all information from all systems, including

   comment codes, at no cost to the borrower, regardless of whether such borrower’s loan is still

   serviced by Ocwen.

          28.     Beginning sixty (60) days after the date of execution of the Consent Order,

   Ocwen will provide every New York borrower who is denied a modification, short sale, or deed-

   in-lieu of foreclosure, a detailed explanation of the reasons for denial.

          29.     Beginning sixty (60) days after the date of execution of this Consent Order, for all

   New York borrowers who have been reported negatively by Ocwen to credit agencies since

   January 1, 2010, Ocwen will provide upon request at no cost a copy of such borrower’s credit

   report (including credit scores) no more than once a year, regardless of whether such borrower’s

   loan is still serviced by Ocwen. Ocwen will make sufficient staff available for borrowers to

   inquire about their credit reporting and will dedicate the resources necessary to investigate such

   inquiries and promptly correct any errors.

          30.     The Operations Monitor will oversee Ocwen’s compliance with these borrower

   assistance provisions and will work with Ocwen to develop appropriate procedures for such

   compliance.

   Operations Monitor

          31.     The Department will select in its sole discretion an independent on-site operations

   monitor (the “Operations Monitor”) that will report directly to the Department.

          32.     The Operations Monitor will review and assess the adequacy and effectiveness of

   Ocwen’s operations. Such an assessment will include but is not limited to the following areas:




                                                    11
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 12 of 22 PageID #: 789




                a. Information technology systems and personnel, including with respect to record

                   keeping and borrower communications;

                b. Number of personnel and the training and expertise of its personnel in all

                   servicing operations;

                c. Onboarding process for newly acquired mortgage servicing rights, including

                   Ocwen’s ability to onboard newly acquired MSRs without interruption to

                   servicing newly acquired loans or its existing loan portfolio;

                d. Controls in identifying and correcting errors made by Ocwen’s personnel or

                   systems;

                e. Risk management functions;

                f. Contracts or proposed contracts with third parties, including but not limited to

                   related parties;

                g. Fees charged by Ocwen to borrowers or mortgage investors; and

                h. The Ocwen borrower experience.

          33.      The Operations Monitor will identify the criteria for determining what constitutes

   a “related party” for purposes of compliance with this Consent Order.

          34.      The purview of the Operations Monitor will extend to all matters directly or

   indirectly affecting New York borrowers, including matters that affect borrowers in all states or

   in multiple states that include New York.

          35.      The Operations Monitor will identify needed corrective measures to address

   identified weaknesses and deficiencies in Ocwen’s operations, make recommendations to Ocwen

   and to the Superintendent, and oversee implementation of reforms. The Operations Monitor will




                                                    12
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 13 of 22 PageID #: 790




   also develop benchmarks against which to assess Ocwen’s progress in complying with

   recommended corrective measures.

          36.      The Operations Monitor will review and assess Ocwen’s current committees of

   the Board of Directors. Ocwen Financial Corporation’s Board of Directors (the “Board”) will

   consult with the Operations Monitor concerning, among other things, the structure, composition,

   and reporting lines of such committees, and whether certain committees should be either

   disbanded or created.

          37.      The Board will consult with the Operations Monitor to determine which decisions

   should be committed to the specific oversight of the Board’s independent directors, or a

   committee comprised of such independent directors, including, but not limited to:

                a. Approval of transactions with related parties;

                b. Approval of transactions to acquire mortgage servicing rights, sub-servicing

                   rights, or otherwise to increase the number of loans serviced by Ocwen;

                c. Approval of new relationships with third-party vendors;

                d. Determinations as to whether Ocwen’s servicing, compliance, and information

                   technology functions are adequately staffed;

                e. Determinations as to whether Ocwen’s servicing, compliance, and information

                   technology personnel are adequately trained;

                f. Determinations as to whether Ocwen’s information technology infrastructure and

                   ongoing investment in information technology systems are adequate;

                g. Determinations as to whether Ocwen is adequately addressing the issues

                   identified by the Operations Monitor and the Compliance Monitor; and




                                                    13
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 14 of 22 PageID #: 791




                h. Determinations as to whether Ocwen is treating borrowers fairly and is

                   communicating with borrowers appropriately.

          38.      The Board will consult with the Operations Monitor to determine whether any

   member of senior management should be terminated or whether additional officers should be

   retained to achieve the goals of complying with this Consent Order, and all applicable laws,

   regulations, and agreements, as well as creating a corporate culture of ethics, integrity,

   compliance, and responsiveness to borrowers.

          39.      Ocwen may acquire MSRs upon (a) meeting benchmarks developed by the

   Operations Monitor concerning the adequacy of Ocwen’s onboarding process for newly acquired

   MSRs and its ability to adequately service both those newly acquired MSRs and its existing loan

   portfolio, and (b) the Department’s approval, not to be unreasonably withheld. The Operations

   Monitor will act with reasonable expedition to develop such benchmarks in consultation with

   Ocwen. These benchmarks will address, at a minimum, the following:

                a. The development and implementation of a satisfactory compliance plan;

                b. The development and implementation of a plan to resolve record-keeping and

                   borrower communication issues;

                c. The reasonableness of fees and expenses charged to borrowers and mortgage

                   investors, including those charged directly or indirectly by related parties;

                d. The development and performance of a risk assessment to identify potential risks

                   and deficiencies in the onboarding process; and

                e. The development of a written onboarding plan that addresses potential risks and

                   deficiencies, including testing and quality control review periodically during the

                   onboarding process.




                                                    14
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 15 of 22 PageID #: 792




          40.     The Operations Monitor will semi-annually review and approve Ocwen’s

   benchmark pricing and performance studies with respect to all fees or expenses charged to New

   York borrowers by any related party.

          41.     The Operations Monitor will oversee and ensure Ocwen’s implementation and

   adherence to the terms of this Consent Order.

          42.     Within one hundred twenty (120) days of the date of the formal engagement of

   the Operations Monitor, the Operations Monitor will submit to the Parties a preliminary written

   report of findings, including, to the extent the Operations Monitor has had the opportunity to

   develop them, any proposed corrective measures and associated benchmarks (the “Operations

   Report”). The Operations Monitor will submit written monthly action progress reports

   (“Progress Reports”) to the Parties. On a quarterly basis, starting ninety (90) days from the date

   of the first Operations Report, the Operations Monitor will issue an Operations Report covering

   the three-month period immediately preceding.

          43.     Ocwen agrees to cooperate fully with the Operations Monitor by, including but

   not limited to, providing the Operations Monitor access to all relevant personnel and records

   necessary on a real-time basis, including those at any overseas locations, and including

   information on business decisions pertinent to the work of the Operations Monitor currently

   pending or recently made by Ocwen management or its Board of Directors, to allow the

   Operations Monitor to fulfill its duties.

          44.     Any dispute as to the scope of the Operations Monitor’s authority will be resolved

   by the Department in the exercise of its sole discretion after appropriate consultation with Ocwen

   and/or the Operations Monitor.

          45.     Ocwen will pay all reasonable and necessary costs of the Operations Monitor.




                                                   15
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 16 of 22 PageID #: 793




            46.   The terms of the Operations Monitor will extend for a period of twenty-four (24)

   months from the date of formal engagement which shall be no later than May 1, 2015. The

   Department may, in its sole discretion, extend the engagement another twelve (12) months if the

   Department determines that Ocwen has not sufficiently achieved benchmarks identified by the

   Operations Monitor.

   Compliance Monitor

            47.   The Compliance Monitor will remain engaged for at least three (3) months from

   the execution of this Consent Order. The Department may, in its sole discretion, extend the

   engagement of the Compliance Monitor for a period not to exceed an additional three (3)

   months.

            48.   Following completion of the Compliance Monitor’s engagement, the Operations

   Monitor may call upon the Compliance Monitor to perform work that draws on the Compliance

   Monitor’s institutional knowledge of Ocwen.

            49.   Prior to the Operations Monitor’s engagement and for a short transitional period

   thereafter not to exceed forty-five (45) days, the Department may in its sole discretion direct the

   Compliance Monitor to fill any of the roles of the Operations Monitor described in this Consent

   Order.

   Board of Directors

            50.   Ocwen Financial Corporation will expand its Board of Directors by two

   independent board members (the “Additional Directors”) in consultation with the Compliance

   Monitor or the Operations Monitor.

            51.   The Additional Directors will not own equity in any related party.

            52.   Ocwen’s Board will contain no more than two executive directors at any time.




                                                    16
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 17 of 22 PageID #: 794




   Conflicts of Interest

          53.       With respect to mortgage loans serviced by Ocwen, Ocwen will conduct semi-

   annual benchmarking studies of pricing and performance standards with respect to all fees or

   expenses charged to New York borrowers or to investors on New York property by any related

   party, to determine whether the terms offered by the related party are commensurate with market

   rates or, if market rates are not available, are reasonably related to actual expenses incurred by

   the related party. Maximum rates for services that are established by government-sponsored

   enterprises or other investors may not be presumed to be the market rate and may not substitute

   for actual assessment of market rates.

          54.       Ocwen will not share any common officers or employees with any related party.

          55.       Ocwen will not share risk, internal audit, or vendor oversight functions with any

   related party.

          56.       Any Ocwen employee, officer, or director owning more than $200,000 equity

   ownership in any related party will be recused from negotiating, or voting to approve a

   transaction with the related party in which the employee, officer, or director has such equity

   ownership, or any transaction that indirectly benefits such related party if such transaction

   involves revenues or expense to Ocwen or a related party of $120,000 or more.

   Management Changes

          57.       Effective January 16, 2015, William Erbey will resign from his position as

   Executive Chairman of Ocwen, his position as Chairman of the Board of Directors of Altisource

   Portfolio, his position of Chairman of the Board of Directors of Altisource Residential

   Corporation, his position of Chairman of the Board of Directors of Altisource Asset Management

   Corporation, and his position of Chairman of the Board of Directors of Home Loan Servicing




                                                    17
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 18 of 22 PageID #: 795




   Solutions Ltd. Mr. Erbey will have no directorial, management, oversight, consulting, or any

   other role at Ocwen or any related party, or at any of Ocwen’s or the related parties’ affiliates or

   subsidiaries as of the date of his resignation. Effective at his resignation, Ocwen’s Board

   members and management will not disclose to Mr. Erbey any non-public information about

   Ocwen that is not available to other shareholders. In the event that Ocwen discovers a violation

   of the terms of this Paragraph, Ocwen will notify the Department of the violation within three (3)

   business days of discovery.

   No Indemnification

          58.     Neither Ocwen, nor any of its parents or affiliates will, collectively or

   individually, seek or accept, directly or indirectly, reimbursement or indemnification, including,

   but not limited to, payment made pursuant to any insurance policy, or from any of its parents or

   affiliates, with regard to any or all of the amounts payable pursuant to this Consent Order.

   Breach of Consent Order

          59.     In the event that the Department believes Ocwen to be in material breach of this

   Consent Order (“Breach”), the Department will provide written notice to Ocwen, and Ocwen

   must, within ten (10) business days of receiving such notice, or on a later date if so determined in

   the Department’s sole discretion, appear before the Department to demonstrate that no Breach

   has occurred or, to the extent pertinent, that the Breach has been cured.

          60.     The parties understand and agree that Ocwen’s failure to make the required

   showing within the designated time period will be presumptive evidence of Ocwen’s Breach.

   Upon a finding of Breach, the Department has all the remedies available to it under the New

   York Banking and Financial Services Laws and may use any evidence available to the

   Department in any ensuing hearings, notices, or orders.




                                                    18
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 19 of 22 PageID #: 796




   Wavier of Rights

          61.     The parties understand and agree that no provision of this Consent Order is

   subject to review in any court or tribunal outside the Department.

   Parties Bound by the Consent Order

          62.     This Consent Order is binding on the Department and Ocwen, as well as Ocwen’s

   successors and assigns that are under the Department’s supervisory authority. This Consent

   Order does not bind any federal or other state agency or any law enforcement authority.

          63.     Except as set forth in Paragraphs 64 and 65, no further action will be taken by the

   Department against Ocwen for the matters set forth in this Consent Order, provided that Ocwen

   complies with the terms of the Consent Order.

          64.     Nothing in this Consent Order shall excuse Ocwen from paying required

   restitution to any borrowers harmed by its improper or illegal conduct, including the backdating

   of letters to borrowers. To the extent a borrower entitled to restitution has received a cash

   payment pursuant to this Consent Order, Ocwen may offset such payment against the restitution

   owed to such borrower.

          65.     Notwithstanding any other provision in this Consent Order, the Department may

   undertake additional action against Ocwen for transactions or conduct that: (a) are not set forth

   in this Consent Order; (b) Ocwen did not disclose to the Compliance Monitor or the Department

   in connection with the Department’s investigation into these matters; and (c) that the Department

   and Compliance Monitor were not otherwise aware of in connection with the Department’s

   investigation and the work of the Compliance Monitor.

   Notices

          66.     All notices or communications regarding this Consent Order will be sent to:




                                                    19
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 20 of 22 PageID #: 797




   For the Department:

   Daniel Burstein
   Executive Deputy Superintendent
   Real Estate Finance Division
   New York State Department of Financial Services
   One State Street
   New York, NY 10004

   For Ocwen:

   Timothy M. Hayes
   Executive Vice President and General Counsel
   Ocwen Financial Corporation
   1661 Worthington Road #100
   West Palm Beach, FL 33409

   Miscellaneous

          67.      Each provision of this Consent Order will remain effective and enforceable until

   stayed, modified, suspended, or terminated by the Department.

          68.      No promise, assurance, representation, or understanding other than those

   contained in this Consent Order has been made to induce any party to agree to the provisions of

   the Consent Order.

   IN WITNESS WHEREOF, the parties have caused this Consent Order to be signed this 22nd

   day of December, 2014.

   OCWEN FINANCIAL CORPORATION                       NEW YORK STATE DEPARTMENT OF
                                                     FINANCIAL SERVICES

   By: _______________________                       By: _______________________
   RONALD FARIS                                      BENJAMIN M. LAWSKY
   President and Chief Executive Officer             Superintendent of Financial Services


   OCWEN LOAN SERVICING, LLC


   By: _______________________
   TIMOTHY M. HAYES
   Executive Vice President


                                                   20
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 21 of 22 PageID #: 798




    For the Depmtment:

    Daniel Burstein
    Executive Deputy Superintendent
    Real Estate Finance Division
    New York State Department of Financial Services
    One State Street
    New York, NY 10004

    For Ocwen:

   Timothy M. Hayes
   Executive Vice President and General Counsel
   Ocwen Financial Corporation
   1661 WOithington Road #100
   West Palm Beach. FL 33409

    Miscellaneous

              67.        Each provision of this Consent Order will remain effective and enforceable until

   stayed, modified, suspended, or terminated by the Department.

              68.        No promise, assurance, representation, or understanding other than those

   contained in this Consent Order has been made to induce any pmty to agree to the provisions of

   the Consent Order.

   IN WITNESS WHEREOF, the parties have caused this Consent Order to be signed this 19th

   day of December. 2014.

   OCWEN FINANCIAL CORPORATION                                NEW YORK STATE DEPARTMENT OF


              ~9-
                                                              FINANCIAL SERVICES

   By:                                                        By:
   RONALD FARIS                                               BENcc;J;-;A~M00I:-;N-;:M-;-,-;:L--;A-;cW;-;;S,-;K-:::;Y-;--

   President and Chief Executive Officer                      Superintendent of Financial Services


   OCWEN LOAN SERVICING, LLC


   By:
   TIMo:OccTocHooY=M-;-,-;:H-;-A;-;Yc;;E;c,S ,------
   Executivc Vice President


                                                         20
Case 1:18-cv-00427-JJM-LDA Document 40-11 Filed 07/15/19 Page 22 of 22 PageID #: 799




 For the Department:

 Daniel Burstein
 Executive Deputy uperintendent
 Real Estate Finance Division
 Nev. York tate Department of Financial Services
 One tate Street
 Ne\v York. NY I0004

  Fo r Ocwen:

  Timothy M. Hayes
  Executive Vice President and General Counsel
  Ocwen Financial Corporation
  166 1 Worthington Road # 100
  West PaJm Beach. FL 33409

  Miscellaneous

         67.      Each provi sion of this Consen t Order "'·ill remain effective and enforceable until

  stayed. modified. s uspended, or terminated b) lhe Department.

         68.      No promise. assurance, representation. or understanding other than those

  contained in this Consent Order has been made to induce any party to agree to the provisions of

  U1e Consen t Order.

  lN WlTNE        \V1 IEREOF. the parties have caused this Consent Order to be signed this 19th

  day ofDecernber. 2014.

  OCWEN FINA C lAL CORPO RATIO                        NE\V YORK TATE DE PA RTMENT OF
                                                      FINA CIAL SERVICE

                                                         By:
  By:-­- - - - ­- - ­
  RONALD FARIS
                                                               ------------------­
                                                      BENJ AMIN M. LAWSKY
  Pre ident a nd C hi ef Executive Officer            Superintendent of Financial Services


  OCWE LOA SERVl CING, LLC


  By: -rfl ~ 1~
  T1MOTHY M. HAYES
  Exec uti~ve Vice Pre ident



                                                    20
